ACCEPTED
                                                                                03-15-00334-CR
                                                                                        7096861
                                                                     THIRD COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                          9/25/2015 10:05:58 AM
                                                                              JEFFREY D. KYLE
                                                                                         CLERK
                   No. 03-15-00334- CR

                          IN THE                               FILED IN
                                                        3rd COURT OF APPEALS
                                                             AUSTIN, TEXAS
                  COURT OF APPEALS                      9/25/2015 10:05:58 AM
                                                            JEFFREY D. KYLE
                                                                 Clerk
                          OF THE

           THIRD JUDICIAL DISTRICT OF TEXAS

                      --------------------

              EX PARTE MOISES MARTINEZ,
                                Appellant
                         vs.

                    STATE OF TEXAS,
                                           Appellee
                      --------------------

             Appeal from Cause No. 2C11-07750
             Bell County Court-at-Law No. Two

                      --------------------

STATE’S UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF

                      --------------------
                                                       JAMES NICHOLS
                                             BELL COUNTY ATTORNEY
                                                                        by
                                                           Stephen Morris
                                                Assistant County Attorney
                                                             P.O. Box 1127
                                                       Belton, Texas 76513
                                                       Tel: (254) 933-5135
                                                       Fax: (254) 933-5150
                                                            SBN: 14501700
 STATE’S UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF


To the Honorable Court of Appeals:

      Comes now Stephen Morris, Assistant Bell County Attorney, representing the

State of Texas and files this Motion to Extend Time to File a Brief in answer, and

shows as follows:

      1. This is an appeal from denial of an application of a writ of habeas corpus

to issue in a criminal case. Appellant’s Brief was filed on August 28,2015.

      2. The State’s Brief is due September 28, 2015.

      3. The State seeks to extend the time of filing its Brief by thirty (30) days. If

granted, the extension would require the State’s Brief to be due on or before October

28, 2015.

      4. Good cause exists for this extension of time. State’s appellate counsel in

addition to being assigned the instant appeal, he has been assigned a full case load.

Additional time is needed to complete the Brief.

      5. There has been no previous extension granted to the State regarding this

appeal.

      6. This motion is unopposed by Appellant’s counsel.

      Wherefore, premises considered, the State respectfully requests that the Court

extend the time for filing his Brief up to and including October 28, 2015.
                                                    Respectfully submitted,

                                                    /S/ Stephen Morris
                                                    ________________________
                                                    Stephen Morris
                                                    Assistant Bell County Attorney
                                                    Bell County Attorney’s Office
                                                    P.O. Box 1127
                                                    Belton, Texas 76513
                                                    (254) 933-5135


                            Certificate of Conference

      I hereby certify that I have conferred with counsel for Appellant on September
21, 2015 and counsel does not oppose the above requested extension. Therefore, this
motion is submitted as not apposed.


                                                    /S/ Stephen Morris
                                                    _________________________
                                                    Stephen Morris


                               Certificate of Service

      I hereby certify that a true and correct copy of the foregoing was sent to the
person(s) named below, at the address shown by placing the same in a properly
addressed envelope, certified, pre-paid, and mailing the document by first class mail
on September 24, 2015.


                                                    /S/ Stephen Morris
                                                    _________________________
                                                    Stephen Morris
Jose Vela III, Esq.
Texas State Bar No. 24048859
505 E. Huntland Drive, Suite 300
Austin, Texas 78752
(512) 615-3366 (fax)
(512) 633-1785 (phone)
E-mail: chito.v@walkergatesvela.com